Citation Nr: 0002261	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  92-16 154	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran, who served on active duty from May 1944 to 
November 1945, died in December 1990.  He was a prisoner of 
war (POW) of the German Government from January to April 1945 
and the present evidentiary record shows that this former POW 
developed ischemic heart disease and ulcer disease prior to 
his death.  

This appeal originally came to the Board from a December 1991 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denying service 
connection for cause of the veteran's death.  The case was 
remanded by the Board in April 1994 for additional 
development.  In November 1997, the Board issued a decision 
denying the appellant's claim for service connection for 
cause of the veteran's death.  The stated reason for the 
denial was that the appellant's claim was not well grounded.  

The appellant appealed the Board's November 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  

In June 1998, on the recommendation of a joint motion that 
was filed by the veteran's attorney and the Office of General 
Counsel for VA, on behalf of the Secretary, the Court granted 
the motion, and vacated the Board's November 1997 decision 
denying service connection for cause of the veteran's death. 
The joint motion found the appellant's claim to be well 
grounded and remanded the issue to the Board for additional 
development and readjudication.  (A copy of the joint motion 
is in the claims folder.)

The appellant's attorney was advised by letter in December 
1998 that pursuant to the Court's remand, the Board was 
requesting an opinion from a medical expert associated with 
the VA concerning medical questions involved in the case.  A 
copy of the Board's request for the opinion was furnished to 
the attorney.  The requested medical opinion was received by 
the Board later in December 1998 and a copy of the opinion 
was furnished to the veteran's attorney.  

In March 1999 correspondence, the appellant's attorney 
questioned the adequacy and thoroughness of the December 1998 
expert opinion.  In May 1999 correspondence, the Board 
advised the appellant's attorney that it was undertaking 
additional inquiry into the medical questions involved in the 
case.  In June 1999, the attorney was furnished a copy of the 
Board's second request asking the same medical expert to 
elaborate on and add to his original opinion of December 
1998.  

The medical expert's response was received at the Board in 
October 1999 and a copy was furnished to the appellant's 
attorney.  In December 1999, the attorney advised the Board 
that there would be no response to the second medical 
opinion.  


REMAND

The Court found this to be a well-grounded claim and 
following its remand the Board attempted to develop the claim 
by seeking a medical expert opinion on the medical aspects of 
this case.  However, the Board notes that even after two 
attempts to obtain a definitive medical opinion on the 
medical aspects of this case, there remains an important 
unresolved medical question that requires additional 
development before it can be answered.  

In his most recent opinion, the medical expert found that the 
veteran had had ischemic heart disease at the time of his 
death.  However, he was not certain that it caused death 
since it seemed the veteran died of staphylococcal bacteremia 
and other complications (mostly end-stage complications of 
diabetes mellitus) with only the death summary available for 
review.  He felt that without more information, causality 
would be conjecture.  

In view of the foregoing and in light of the VA's duty to 
assist the appellant, additional development is necessary.  
Accordingly, the case is being remanded for the following 
action:

1.  The appellant should be asked to 
identify any treatment for heart disease 
or ulcer disease, VA or private, rendered 
to the veteran during the years 
immediately preceding his terminal 
hospitalization in November-December 
1990.  Copies of the records of any 
treatment so identified should be 
obtained and added to the claims folder.  
Any additional leads suggested by the 
obtained materials with respect to the 
veteran's gastrointestinal and cardiac 
status should be pursued to their logical 
conclusion by the RO.  

2.  The RO should contact the Glens Falls 
Hospital in Glen Falls, New York, to 
determine if there are any additional 
records relating to the veteran's 
terminal hospitalization there in 
November-December 1990, other than the 
hospital summary and attachments 
previously furnished by them in response 
to the RO's 1994 request.  If such 
records are available, they should be 
obtained and added to the claims folder.  
If not available, then such 
unavailability should be documented in 
the claims folder.

When the requested development is accomplished to the extent 
possible, the claims folder to include any materials obtained 
on remand should be returned to the Board for further 
appellate consideration of the remaining medical question as 
to whether ischemic heart disease or ulcer disease caused or 
contributed to the veteran's death.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


